                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ZACHARY ELLIS and GREGORY                       §
WESTOVER,                                       §
                                                §                SA-18-CV-00772-ESC
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
VIKING ENTERPRISES, INC.,                       §
MOHAMAD MASSOUD,                                §
                                                §
                  Defendants.                   §

          ORDER AWARDING ATTORNEY’S FEES AND COSTS OF COURT

       Before the Court in the above-styled cause of action is Plaintiffs’ Unopposed Motion for

Attorney Fees [#44] and Bill of Costs [#43]. By their motion, Plaintiffs Zachary Ellis and

Gregory Westover ask the Court to award them reasonable attorney’s fees and costs as the

prevailing parties in this case. Plaintiffs request $25,025.84 in attorney and paralegal fees and

$2,400.90 in taxable costs. Defendants do not oppose the requested relief.

       The record reflects that this Court entered its Findings of Fact and Conclusions of Law on

November 22, 2019, concluding that Defendants are liable to Ellis and Westover for unpaid

overtime compensation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

Under the FLSA, the District Court must award reasonable attorney’s fees to the prevailing

party. Saizan v. Delta Concrete Prod. Co., 448 F.3d 795, 799 (5th Cir. 2006).

       The Court agrees with the parties that the requested amount of fees is reasonable under

the lodestar method employed by this Circuit. See Heidtman v. County of El Paso, 171 F.3d

1038, 1043 (5th Cir. 1999); Johnson v. Ga. Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).

Plaintiffs’ motion indicates both the reasonableness of the hours and rate billed and that

Plaintiff’s counsel exercised billing judgment by excluding or reducing those billing entries that

                                                1
were duplicative or inappropriate here, such as entries related exclusively to settling Camden’s

claims. The Court will therefore award Plaintiffs their requested fees and costs.

       IT IS THEREFORE ORDERED that Plaintiffs’ Unopposed Motion for Attorney Fees

[#44] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs are awarded $25,025.84 in attorneys’ fees

and $2,400.90 in costs.

       SIGNED this 13th day of January, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
